DETAILED ACTION
	The preliminary amendment filed 12/6/2019 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 7 recites features such as the mandrel comprising a plurality of pieces and appears directed to the embodiment of figure 4.  However, claim 1 recites that flow passages extend from the power charge chamber and “open directly” onto a surface of the bottom connector, which is not seen in figure 4.  The specification in paragraphs 20-21 describes the embodiments including the flow ports, but does not appear to teach that the ports “open directly” onto a surface of the bottom connector in the embodiment of figure 4.  Paragraph 21 describes the embodiment of figure 4 including that the top 
	Claim 8 lacks antecedent basis for “the bottom connection” which should apparently read – bottom connector --.
	Claims 11 and 12 recite that components are configured to accept a “Go Style” has generating power charge or form a “Baker style” connection.  However, neither of these terms are defined in the specification in such a way as to clearly define the metes and bounds of such a recitation and therefore these claims are indefinite.
	Claim 9 is indefinite as being dependent from an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, and 10-15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Carr et al. (US 9,810,035).  Carr et al. disclose a gas operated setting tool comprising: a mandrel (76); an outer tool assembly (16/20/150); wherein the outer tool assembly has a hollow interior (fig 2a) and the mandrel is disposed coaxially within the hollow interior of the outer tool assembly; wherein the outer tool assembly .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carr et al. alone.  Carr et al. discloses all the limitations of this claim, as applied to claim 1 . 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carr et al. in view of Wells (US 2019/0106956).  Carr et al. disclose all the limitations of this claim, as applied to claim 8 above, except for a secondary relief for gas to escape along the lower section of the mandrel.  Wells discloses a gas operated setting tool comprising a lower section of a mandrel (160) comprises a secondary relief (172) that allow gas to escape from the setting tool after an outer tool assembly has moved axially relative to the mandrel to a stroked position where the exterior surface of the lower section of the mandrel is no longer sealed with the interior surface of a bottom connector (fig 3 vs fig 4, where in fig 4 gas escapes along 185, paragraph 32).  It would have been obvious to one of ordinary skill in the art before the time of filing to provide the tool of Carr et al. with the secondary relief feature of Wells in order to relieve pressure within chamber once the tool has been sufficiently actuated (i.e. stroked).

16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carr et al. in view of Owen (US 3,266,575).  Carr et al. disclose all the limitations of this claim, as applied to claim 13 above, except for a center portion of the bottom surface of the power charge chamber protruding into the chamber.  Owen discloses a setting tool comprising a charge chamber (95/89) with a center portion protruding into the chamber (fig 2, at bottom end of 89).  It would have been obvious to one of ordinary skill in the art before the time of filing to provide a protruding portion into the chamber of Carr et al., as taught by Owen, in order to more efficiently direct fluid into the ports.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558.  The examiner can normally be reached on M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko (Acting) can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        




2/23/2021